Title: To James Madison from Albert Gallatin, 22 December 1802 (Abstract)
From: Gallatin, Albert
To: Madison, James


22 December 1802, Treasury Department. Encloses a copy of a letter from the collector at Salem questioning the construction of article 13 of the Jay treaty. The collector’s opinion “on first impression, appears correct,” but since it implies a government obligation to enforce the observance of the article on American merchant vessels that have arrived in the U.S. from the East Indies, desires JM’s opinion before replying.
 

   
   RC and enclosure (DNA: RG 59, ML). RC 1 p. In a clerk’s hand, signed by Gallatin. For enclosure, see n. 1.



   
   The enclosure is a 27 Nov. 1802 letter from William R. Lee to Gabriel Duvall (1 p.), asking if an American-owned vessel arriving from a British settlement in the East Indies, having “Europe” listed as its destination on the master’s original manifest, “can proceed from hence without first discharging her cargo.” Lee added, “The question has been here … answered in the negative; which answer does not appear satisfactory to the merchant; from which cause, I have to ask your decision.”



   
   Article 13 of the Jay treaty decreed that American vessels could not carry any of the articles they exported from the British East Indian colonies “to any Port or Place, except to some Port or Place in America, where the same shall be unladen.” Although the article was interpreted as allowing direct trade in American ships from Europe to India, a direct reverse commerce was prohibited. The restriction was evaded by the expedient of stopping at the East Indian colonies of other countries before proceeding to Europe or by unloading the cargo briefly in the U.S. and paying import duties before reloading the vessel and continuing to the Continent or to Great Britain (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:256; G. Bhagat, Americans in India, 1784–1860 [New York, 1970], pp. 30–31; Perkins, First Rapprochement, p. 72).


